 

Exhibit 10.23

 

INDEMNITY AGREEMENT

 

This Indemnity Agreement ("Agreement") is made as of February 23, 2020, by and
between Libbey Inc., a Delaware corporation ("Libbey"), and [NAME]
("Indemnitee").

 

RECITALS

 

A.     Highly competent persons have become more reluctant to serve
publicly-held corporations as directors, officers or in other capacities unless
they are provided with adequate protection through insurance or adequate
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the corporation.

 

B.     The Board of Directors of Libbey (the "Board") has determined that, in
order to attract and retain qualified individuals, Libbey will attempt to
maintain on an ongoing basis, at its sole expense, liability insurance to
protect persons serving Libbey and its subsidiaries from certain liabilities.
Although the furnishing of such insurance has been a customary and widespread
practice among United States-based corporations and other business enterprises,
Libbey believes that, given current market conditions and trends, such insurance
may be available to it in the future only at higher premiums and with more
exclusions. At the same time, directors, officers and other persons in service
to corporations or business enterprises are being increasingly subjected to
expensive and time-consuming litigation relating to, among other things, matters
that traditionally would have been brought only against the company or business
enterprise itself. Libbey’s By-laws require indemnification of Libbey’s officers
and directors. Indemnitee also may be entitled to indemnification pursuant to
the General Corporation Law of the State of Delaware ("DGCL"). The By-laws and
the DGCL, expressly provide that the indemnification provisions set forth
therein are not exclusive, and thereby contemplate that contracts may be entered
into between Libbey and members of the board of directors, officers and other
persons with respect to indemnification.

 

C.     The uncertainties relating to such insurance and to indemnification have
increased the difficulty of attracting and retaining such persons.

 

D.     The Board has determined that the increased difficulty in attracting and
retaining such persons is detrimental to the best interests of Libbey's
stockholders and that Libbey should act to assure such persons that there will
be increased certainty of such protection in the future.

 

E.     It is reasonable, prudent and necessary for Libbey contractually to
obligate itself to indemnify, and to advance expenses on behalf of, such persons
to the fullest extent permitted by applicable law so that they will serve or
continue to serve Libbey free from undue concern that they will not be so
indemnified.

 

F.     This Agreement is a supplement to and in furtherance of Libbey’s By-laws
and any resolutions adopted pursuant thereto, and shall not be deemed a
substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder.

 

G.     Indemnitee does not regard the protection available under Libbey's
By-laws and insurance as adequate in the present circumstances and may not be
willing to serve as an officer or director without adequate protection, and
Libbey desires Indemnitee to serve in such capacity. Indemnitee is willing to
serve, continue to serve and to take on additional service for or on behalf of
Libbey on the condition that Indemnitee be so indemnified.

 

Page 1 of 14

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, Libbey and Indemnitee do hereby agree as follows:

 

Section 1.     Services to Libbey. Indemnitee agrees to serve as an officer
and/or director of Libbey and, at Libbey’s request, as a director and/or officer
and/or fiduciary of another corporation, partnership, joint venture, trust
employee benefit plan or other enterprise. Indemnitee may, at any time and for
any reason, resign from such position (subject to any other contractual
obligation or any obligation imposed by operation of law), in which event Libbey
shall have no obligation under this Agreement to continue Indemnitee in such
position. This Agreement shall not be deemed an employment contract between
Libbey (or any of its subsidiaries or any Enterprise) and Indemnitee. Indemnitee
specifically acknowledges that Indemnitee's employment with Libbey (or any of
its subsidiaries or any Enterprise), if any, is at will, and the Indemnitee may
be discharged at any time for any reason, with or without cause, except as may
be otherwise provided in any written employment contract between Indemnitee and
Libbey (or any of its subsidiaries or any Enterprise), other applicable formal
severance policies duly adopted by the Board, or, with respect to service as a
director or officer of Libbey, by Libbey's Certificate of Incorporation,
Libbey's By-laws, and the General Corporation Law of the State of Delaware. The
foregoing notwithstanding, this Agreement shall continue in force after
Indemnitee has ceased to serve as an officer and/or director of Libbey.

 

Section 2.     Definitions. As used in this Agreement:

 

(a)     "Beneficial Owner" has the meaning given to such term in Rule 13d-3
under the Exchange Act; provided, however, that Beneficial Owner shall exclude
any Person otherwise becoming a Beneficial Owner by reason of the stockholders
of Libbey approving a merger of Libbey with another entity.

 

(b)     A "Change in Control" will be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:

 

(i)     Acquisition of Stock by Third Party. Any Person (as defined below) is or
becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of Libbey representing fifteen percent (15%) or more of the combined
voting power of Libbey's then outstanding securities unless the change in
relative Beneficial Ownership of Libbey’s securities by any Person results
solely from a reduction in the aggregate number of outstanding shares of
securities entitled to vote generally in the election of directors;

 

(ii)     Change in Board of Directors. During any period of two consecutive
years (not including any period before the execution of this Agreement),
individuals who at the beginning of such period constitute the Board, and any
new director (other than a director designated by a person who has entered into
an agreement with Libbey to effect a transaction described in Sections 2(b)(i),
2(b)(iii) or 2(b)(iv)) whose election by the Board or nomination for election by
Libbey's stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a least a majority of the members of the
Board;

 

(iii)     Corporate Transactions. The effective date of a merger or
consolidation of Libbey with any other entity, other than a merger or
consolidation which would result in the voting securities of Libbey outstanding
immediately before such merger or consolidation continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity) more than 51% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity;

 

(iv)     Liquidation. The approval by the stockholders of Libbey of a complete
liquidation of Libbey or an agreement for the sale or disposition by Libbey of
all or substantially all of Libbey's assets; and

 

Page 2 of 14

--------------------------------------------------------------------------------

 

 

(v)     Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item on any similar schedule or form)
promulgated under the Exchange Act (as defined below), whether or not Libbey is
then subject to such reporting requirement.

 

(c)     "Corporate Status" describes the status of a person who is or was a
director, trustee, partner, managing member, officer, employee, agent or
fiduciary of Libbey or of any other corporation, limited liability company,
partnership or joint venture, trust, employee benefit plan or other enterprise
which such person is or was serving at the request of Libbey.

 

(d)      "Disinterested Director" means a director of Libbey who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

 

(e)     "Enterprise" means Libbey and any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of Libbey as a
director, officer, trustee, partner, managing member, employee, agent or
fiduciary.

 

(f)     "Exchange Act" means the Securities Exchange Act of 1934, as amended.

 

(g)     "Expenses" shall include all reasonable attorneys' fees, retainers,
court costs, transcript costs, fees and other costs of experts and other
professionals, witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, any federal,
state, local or foreign taxes imposed on Indemnitee as a result of the actual or
deemed receipt of any payments under this Agreement, ERISA excise taxes and
penalties and all other disbursements, obligations or expenses of the types
customarily incurred in connection with, or as a result of, prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a deponent or witness in, or otherwise participating in, a Proceeding.
Expenses also shall include (i) Expenses incurred in connection with any appeal
resulting from any Proceeding, including without limitation the premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent, and (ii) expenses incurred in connection
with recovery under any directors’ and officers’ liability insurance policies
maintained by Libbey, regardless of whether Indemnitee is ultimately determined
to be entitled to such indemnification, advancement or Expenses or insurance
recovery, as the case may be, and (iii) for purposes of Section 14(d) only,
Expenses incurred by Indemnitee in connection with the interpretation,
enforcement or defense of Indemnitee's rights under this Agreement, by
litigation or otherwise. The parties agree that for the purposes of any
advancement of Expenses for which Indemnitee has made written demand to Libbey
in accordance with this Agreement, all Expenses included in such demand that are
certified by affidavit of Indemnitee’s counsel as being reasonable in the good
faith judgment of such counsel shall be presumed conclusively to be reasonable.
Expenses, however, shall not include amounts paid in settlement by Indemnitee or
the amount of judgments or fines against Indemnitee.

 

(h)     "Independent Counsel" means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the past five years has been, retained to represent: (i) Libbey or Indemnitee in
any matter material to either such party (other than with respect to matters
concerning the Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term "Independent Counsel" shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either Libbey or Indemnitee in an
action to determine Indemnitee's rights under this Agreement. Libbey agrees to
pay the reasonable fees and expenses of the Independent Counsel referred to
above and to fully indemnify such counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

 

Page 3 of 14

--------------------------------------------------------------------------------

 

 

(i)     "Person" shall have the meaning as set forth in Sections 13(d) and 14(d)
of the Exchange Act; provided, however, that Person shall exclude (i) Libbey,
(ii) any trustee or other fiduciary holding securities under an employee benefit
plan of Libbey, and (iii) any corporation owned, directly or indirectly, by the
stockholders of Libbey in substantially the same proportions as their ownership
of stock of Libbey.

 

(j)     The term "Proceeding" shall include any threatened, pending or completed
action, suit, claim, counterclaim, cross claim, arbitration, mediation,
alternate dispute resolution mechanism, investigation, inquiry, administrative
hearing or any other actual, threatened or completed proceeding, whether brought
in the right of Libbey or otherwise and whether of a civil, criminal,
administrative legislative, regulatory or investigative (formal or informal)
nature, including any appeal therefrom, in which Indemnitee was, is or will be
involved as a party, potential party, non-party witness or otherwise by reason
of Indemnitee’s Corporate Status, by reason of any action taken by Indemnitee
(or a failure to take action by Indemnitee) or of any action (or failure to act)
on Indemnitee’s part while acting pursuant to Indemnitee’s Corporate Status, in
each case whether or not serving in such capacity at the time any liability or
expense is incurred for which indemnification, reimbursement, or advancement of
expenses can be provided under this Agreement; except one initiated by a
Indemnitee to enforce Indemnitee’s rights under this Agreement.

 

(k)     Reference to "other enterprise" shall include employee benefit plans;
references to "fines" shall include any excise tax assessed with respect to any
employee benefit plan; references to "serving at the request of Libbey" shall
include any service as a director, officer, employee or agent of Libbey which
imposes duties on, or involves services by, such director, officer, employee or
agent with respect to an employee benefit plan, its participants or
beneficiaries; and a person who acted in good faith and in a manner Indemnitee
reasonably believed to be in the best interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in
manner "not opposed to the best interests of Libbey" as referred to in this
Agreement.

 

Section 3.     Indemnity in Third-Party Proceedings. Libbey shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee is,
or is threatened to be made, a party to or a participant in any Proceeding,
other than a Proceeding by or in the right of Libbey to procure a judgment in
its favor. Pursuant to this Section 3, Indemnitee shall be indemnified to the
fullest extent permitted by applicable law against all Expenses, judgments,
fines and amounts paid in settlement (including all interest, assessments and
other charges paid or payable in connection with or in respect of such Expenses,
judgments, fines and amounts paid in settlement) actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of Libbey and, in the case of a criminal proceeding had no
reasonable cause to believe that Indemnitee’s conduct was unlawful. The parties
hereto intend that this Agreement shall provide to the fullest extent permitted
by law for indemnification in excess of that expressly permitted by statute,
including, without limitation, any indemnification provided by the Certificate
of Incorporation, the Bylaws, vote of Libbey’s stockholders or disinterested
directors or applicable law.

 

Section 4.     Indemnity in Proceedings by or in the Right of Libbey. Libbey
shall indemnify Indemnitee in accordance with the provisions of this Section 4
if Indemnitee is, or is threatened to be made, a party to or a participant in
any Proceeding by or in the right of Libbey to procure a judgment in its favor.
Pursuant to this Section 4, Indemnitee shall be indemnified to the fullest
extent permitted by applicable law against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of Libbey. No indemnification for Expenses shall be made
under this Section 4 in respect of any claim, issue or matter as to which
Indemnitee shall have been finally adjudged by a court to be liable to Libbey,
unless and only to the extent that the Delaware Court of Chancery or any court
in which the Proceeding was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, Indemnitee is fairly and reasonably entitled to indemnification.

 

Page 4 of 14

--------------------------------------------------------------------------------

 

 

Section 5.     Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, to the
fullest extent permitted by applicable law and to the extent that Indemnitee is
a party to (or a participant in) and is successful, on the merits or otherwise,
in any Proceeding or in defense of any claim, issue or matter therein, in whole
or in part, Libbey shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by Indemnitee in connection therewith. If Indemnitee is not
wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, Libbey shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
each successfully resolved claim, issue or matter. If the Indemnitee is not
wholly successful in such Proceeding, Libbey also shall indemnify Indemnitee
against all Expenses reasonably incurred in connection with a claim, issue or
matter related to any claim, issue, or matter on which the Indemnitee was
successful. For purposes of this Section 5 and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

 

Section 6.     Indemnification For Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the fullest extent permitted by applicable
law and to the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness, is or was made (or asked) to respond to discovery requests in
any Proceeding, or otherwise asked to participate in any Proceeding to which
Indemnitee is not a party, Indemnitee shall be indemnified against all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith.

 

Section 7.     Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by Libbey for some or a portion
of Expenses, but not, however, for the total amount thereof, Libbey shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

 

Section 8.     Additional Indemnification.

 

(a)     Notwithstanding any limitation in Sections 3, 4, or 5, if Indemnitee is
a party to or is threatened to be made a party to any Proceeding (including a
Proceeding by or in the right of Libbey to procure a judgment in its favor),
Libbey shall indemnify Indemnitee, to the fullest extent permitted by applicable
law, against all Expenses, judgments, fines and amounts paid in settlement
actually and reasonably incurred by Indemnitee in connection with the
Proceeding.

 

(b)     For purposes of Section 8(a), the meaning of the phrase "to the fullest
extent permitted by applicable law" shall include, but not be limited to:

 

(i)     to the fullest extent permitted by the provision of the DGCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL, and

 

(ii)     to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

 

Page 5 of 14

--------------------------------------------------------------------------------

 

 

Section 9.     Exclusions. Notwithstanding any provision in this Agreement,
Libbey shall not be obligated under this Agreement to make any indemnity in
connection with any claim made against Indemnitee:

 

(a)     for which payment has actually been made to or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess beyond the amount paid under any insurance policy or other indemnity
provision; or

 

(b)     for (i) an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of Libbey within the meaning of
Section 16(b) of the Exchange Act (as defined in Section 2 hereof), or similar
provisions of state statutory law or common law, or (ii) any reimbursement of
Libbey by the Indemnitee of any bonus or other incentive-based or equity-based
compensation or of any profits realized by the Indemnitee from the sale of
securities of Libbey, as required in each case under the Exchange Act (including
any such reimbursements that arise from an accounting restatement of Libbey
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”), or the payment to Libbey of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act)
or (iii) any reimbursement of Libbey by Indemnitee of any compensation pursuant
to any compensation recoupment or clawback policy adopted by the Board or the
compensation committee of the Board, including but not limited to any such
policy adopted to comply with stock exchange listing requirements implementing
Section 10D of the Exchange Act; or

 

(c)     except as provided in Section 14(d) of this Agreement, in connection
with any Proceeding (or any part of any Proceeding) initiated by Indemnitee,
including any Proceeding (or any part of any Proceeding) initiated by Indemnitee
against Libbey or its directors, officers, employees or other indemnitees,
unless (i) the Board of Directors of Libbey authorized the Proceeding (or any
part of any Proceeding) before its initiation, (ii) such payment arises in
connection with any mandatory counterclaim or cross claim brought or raised by
Indemnitee in any Proceeding (or any part of any Proceeding), or (iii) Libbey
provides the indemnification, in its sole discretion, pursuant to the powers
vested in Libbey under applicable law.

 

Section 10.     Advances of Expenses. Notwithstanding any provision of this
Agreement to the contrary, Libbey shall advance, to the extent not prohibited by
law, the expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding (or any part of any Proceeding) not initiated by Indemnitee or any
Proceeding initiated by Indemnitee with the prior approval of the Board as
provided in Section 9(c), and such advancement shall be made within 30 days
after the receipt by Libbey of a statement or statements requesting such
advances from time to time, whether before or after final disposition of any
Proceeding. Advances shall be unsecured and interest free and shall be made
without regard to Indemnitee's ability to repay the expenses and without regard
to Indemnitee's ultimate entitlement to indemnification under the other
provisions of this Agreement. Advances shall include any and all reasonable
Expenses incurred pursuing an action to enforce this right of advancement,
including Expenses incurred preparing and forwarding statements to Libbey to
support the advances claimed. The Indemnitee shall qualify for advances upon the
execution and delivery to Libbey of this Agreement, which shall constitute an
undertaking providing that the Indemnitee undertakes to repay the advance
(without interest) to the extent that it is ultimately determined that
Indemnitee is not entitled to be indemnified by Libbey. This Section 10 shall
not apply to any claim made by Indemnitee for which indemnity is excluded
pursuant to Section 9.

 

Page 6 of 14

--------------------------------------------------------------------------------

 

 

Section 11.     Procedure for Notification and Defense of Claim.

 

(a)     To obtain indemnification under this Agreement, Indemnitee shall submit
to Libbey a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of such Proceeding. The omission
to notify Libbey will not relieve Libbey from any liability that it may have to
Indemnitee otherwise than under this Agreement, and any delay in so notifying
Libbey shall not constitute a waiver by Indemnitee of any rights under this
Agreement. The Secretary of Libbey shall, promptly upon receipt of such a
request for indemnification, advise the Board in writing that Indemnitee has
requested indemnification.

 

(b)     Libbey will be entitled to participate in the Proceeding at its own
expense.

 

(c)     Libbey shall not settle any Proceeding (in whole or in part) if such
settlement would impose any Expense, judgment, liability, fine, penalty or
limitation on Indemnitee in respect of which Indemnitee is not entitled to be
indemnified hereunder without Indemnitee’s prior written consent, which shall
not be unreasonably withheld.

 

Section 12.     Procedure Upon Application for Indemnification.

 

(a)     Upon written request by Indemnitee for indemnification pursuant to the
first sentence of Section 11(a), a determination, if required by applicable law,
with respect to Indemnitee's entitlement thereto shall be made in the specific
case: (i) if a Change in Control shall have occurred, by Independent Counsel in
a written opinion to the Board of Directors, a copy of which shall be delivered
to Indemnitee; or (ii) if a Change in Control shall not have occurred, (A) by a
majority vote of the Disinterested Directors, even though less than a quorum of
the Board, (B) by a committee of Disinterested Directors designated by a
majority vote of the Disinterested Directors, even though less than a quorum of
the Board, (C) if there are no such Disinterested Directors or, if such
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board, a copy of which shall be delivered to Indemnitee or (D) if so
directed by the Board, by the stockholders of Libbey; and, if it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within ten days after such determination. Indemnitee shall
cooperate with the person, persons or entity making such determination with
respect to Indemnitee's entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information that is not privileged or otherwise protected from disclosure and
that is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys' fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by Libbey (irrespective of
the determination as to Indemnitee's entitlement to indemnification) and Libbey
hereby indemnifies and agrees to hold Indemnitee harmless therefrom. Libbey
promptly will advise Indemnitee in writing with respect to any determination
that Indemnitee is or is not entitled to indemnification, including a
description of any reason or basis for which indemnification has been denied.

 

Page 7 of 14

--------------------------------------------------------------------------------

 

 

(b)     In the event the determination of entitlement to indemnification is to
be made by Independent Counsel pursuant to Section 12(a) hereof, the Independent
Counsel shall be selected as provided in this Section 12(b). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Board of Directors, and Libbey shall give written notice to Indemnitee
advising Indemnitee of the identity of the Independent Counsel so selected. If a
Change in Control shall have occurred, the Independent Counsel shall be selected
by Indemnitee (unless Indemnitee shall request that such selection be made by
the Board of Directors, in which event the preceding sentence shall apply), and
Indemnitee shall give written notice to Libbey advising it of the identity of
the Independent Counsel so selected. In either event, Indemnitee or Libbey, as
the case may be, may, within 10 days after such written notice of selection
shall have been given, deliver to Libbey or to Indemnitee, as the case may be, a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of "Independent Counsel" as defined in Section 2 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit. If, within 20 days after the
later of submission by Indemnitee of a written request for indemnification
pursuant to Section 11(a) hereof and the final disposition of the Proceeding, no
Independent Counsel shall have been selected and not objected to, either Libbey
or Indemnitee may petition a court of competent jurisdiction for resolution of
any objection that shall have been made by Libbey or Indemnitee to the other's
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the Court or by such other person as the Court
shall designate, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 12(a) hereof. Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 14(a) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

 

(c)     If Libbey disputes a portion of the amounts for which indemnification is
requested, the undisputed portion shall be paid and only the disputed portion
withheld pending resolution of any such dispute.

 

Section 13.     Presumptions and Effect of Certain Proceedings.

 

(a)     In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall, to
the fullest extent not prohibited by law, presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 11(a) of this Agreement, and Libbey
shall, to the fullest extent not prohibited by law, have the burden of proof to
overcome that presumption in connection with the making by any person, persons
or entity of any determination contrary to that presumption. Neither the failure
of Libbey (including by its directors or independent legal counsel) to have made
a determination before the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by Libbey
(including by its directors or independent legal counsel) that Indemnitee has
not met such applicable standard of conduct, shall be a defense to the action or
create a presumption that Indemnitee has not met the applicable standard of
conduct.

 

(b)     Subject to Section 14(e), if the person, persons or entity empowered or
selected under Section 12 of this Agreement to determine whether Indemnitee is
entitled to indemnification shall not have made a determination within 60 days
after receipt by Libbey of the request therefor, the requisite determination of
entitlement to indemnification shall, to the fullest extent not prohibited by
law, be deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee's statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law; provided,
however, that such 60-day period may be extended for a reasonable time, not to
exceed an additional 30 days, if the person, persons or entity making the
determination with respect to entitlement to indemnification in good faith
requires such additional time for obtaining or evaluating documentation and/or
information relating thereto; and provided, further, that the foregoing
provisions of this Section 13(b) shall not apply (i) if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 12(a) of this Agreement and if (A) within 15 days after receipt by
Libbey of the request for such determination the Board of Directors has resolved
to submit such determination to the stockholders for their consideration at an
annual meeting thereof to be held within 75 days after such receipt and such
determination is made thereat, or (B) a special meeting of stockholders is
called within 15 days after such receipt for the purpose of making such
determination, such meeting is held for such purpose within 60 days after having
been so called and such determination is made thereat, or (ii) if the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 12(a) of this Agreement.

 

Page 8 of 14

--------------------------------------------------------------------------------

 

 

(c)     The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner that Indemnitee reasonably believed to be in or not
opposed to the best interests of Libbey or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that Indemnitee’s
conduct was unlawful.

 

(d)     For purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith if Indemnitee's action is based on the
records or books of account of the Enterprise, including financial statements,
or on information supplied to Indemnitee by the officers of the Enterprise in
the course of their duties, or on the advice of legal counsel for the Enterprise
or on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected with the reasonable care by the Enterprise. The provisions of this
Section 13(d) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.

 

(e)     The knowledge and/or actions, or failure to act, of any director,
trustee, partner, managing member, fiduciary, officer, agent or employee of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.

 

Section 14.     Remedies of Indemnitee.

 

(a)     Subject to Section 14(e), in the event that (i) a determination is made
pursuant to Section 12 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 10 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 12(a) of
this Agreement within 90 days after receipt by Libbey of the request for
indemnification, (iv) payment of indemnification is not made pursuant to Section
5 or 6 or the last sentence of Section 12(a) of this Agreement within 10 days
after receipt by Libbey of a written request therefor, (v) payment of
indemnification pursuant to Section 3, 4 or 8 of this Agreement is not made
within 10 days after a determination has been made that Indemnitee is entitled
to indemnification, or (vi) in the event that Libbey or any other person takes
or threatens to take any action to declare this Agreement void or unenforceable,
or institutes any litigation or other action or Proceeding designed to deny, or
to recover from, the Indemnitee the benefits provided or intended to be provided
to the Indemnitee hereunder, Indemnitee shall be entitled to an adjudication by
a court of Indemnitee’s entitlement to such indemnification or advancement of
Expenses. Alternatively, Indemnitee, at Indemnitee’s option, may seek an award
in arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. Indemnitee shall
commence such proceeding seeking an adjudication or an award in arbitration
within 180 days following the date on which Indemnitee first has the right to
commence such proceeding pursuant to this Section 14(a); provided, however, that
the foregoing clause shall not apply in respect of a proceeding brought by
Indemnitee to enforce Indemnitee’s rights under Section 5 of this Agreement.
Libbey shall not oppose Indemnitee's right to seek any such adjudication or
award in arbitration.

 

Page 9 of 14

--------------------------------------------------------------------------------

 

 

(b)     In the event that a determination shall have been made pursuant to
Section 12(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 14 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 14 Libbey shall have the burden of proving Indemnitee
is not entitled to indemnification or advancement of Expenses, as the case may
be.

 

(c)     If a determination shall have been made pursuant to Section 12(a) of
this Agreement that Indemnitee is entitled to indemnification, Libbey shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 14, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee's
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

 

(d)     Libbey shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 14 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that Libbey is bound
by all the provisions of this Agreement. It is the intent of Libbey that, to the
fullest extent permitted by law, the Indemnitee not be required to incur legal
fees or other Expenses associated with the interpretation, enforcement or
defense of Indemnitee's rights under this Agreement by litigation or otherwise
because the cost and expense thereof would substantially detract from the
benefits intended to be extended to the Indemnitee hereunder. Libbey shall, to
the fullest extent permitted by law, indemnify Indemnitee against any and all
Expenses and, if requested by Indemnitee, shall (within 10 days after receipt by
Libbey of a written request therefore) advance, to the extent not prohibited by
law, such expenses to Indemnitee, which are incurred by or on behalf of
Indemnitee in connection with any action brought by Indemnitee for
indemnification or advance of Expenses from Libbey under this Agreement or under
any directors' and officers' liability insurance policies maintained by Libbey,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement of Expenses or insurance recovery, as the case may
be.

 

(e)     Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made before the final disposition of the Proceeding.

 

Section 15.     Non-exclusivity; Survival of Rights; Insurance; Subrogation.

 

(a)     The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement (i) shall not be deemed exclusive of any other rights
to which Indemnitee may at any time be entitled under applicable law, Libbey's
Certificate of Incorporation, Libbey's By-laws, any agreement, a vote of
stockholders or a resolution of directors, or otherwise and (ii) shall be
interpreted independently of, and without reference to, any other such rights to
which Indemnitee may at any time be entitled. No amendment, alteration or repeal
of this Agreement or of any provision hereof shall limit or restrict any right
of Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in Indemnitee’s Corporate Status before such amendment,
alteration or repeal. To the extent that a change in Delaware law, whether by
statute or judicial decision, permits greater indemnification or advancement of
Expenses than would be afforded currently under Libbey's By-laws and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

 

Page 10 of 14

--------------------------------------------------------------------------------

 

 

(b)     Libbey shall maintain an insurance policy or policies providing
liability insurance for directors, officers, employees or agents of Libbey or of
any other corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise which such person serves at the request of Libbey for as
long as Indemnitee provides services to Libbey and for a period not less than 6
years after Indemnitee’s separation from service from Libbey. Indemnitee shall
be covered by such policy or policies in accordance with its or their terms to
the maximum extent of the coverage available for any such director, officer,
employee or agent under such policy or policies, Libbey shall give prompt notice
of the commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. Libbey shall thereafter take
all necessary or desirable action to cause such insurers to pay, on behalf of
the Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policies.

 

(c)     In the event of any payment under this Agreement, Libbey shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable Libbey to bring suit to enforce such rights.

 

(d)     Libbey shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable (or for which advancement is provided hereunder)
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise.

 

(e)     Libbey's obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of Libbey as a director,
officer, trustee, partner, managing member, fiduciary, employee or agent of any
other corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise shall be reduced by any amount
Indemnitee has actually received as indemnification or advancement of expenses
from such other corporation, limited liability company, partnership, joint
venture, trust, employee benefit plan or other enterprise.

 

Section 16.     Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) 10 years after the date that Indemnitee shall
have ceased to serve as an officer and/or director of Libbey or (b) 1 year after
the final termination of any Proceeding then pending in respect of which
Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any proceeding commenced by Indemnitee pursuant to Section 14
of this Agreement relating thereto. This Agreement shall be binding upon Libbey
and its successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors and administrators and other legal
representatives. Libbey shall require and shall cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of Libbey to, by written agreement,
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that Libbey would be required to perform if no such succession
had taken place..

 

Section 17.     Severability. Nothing in this Agreement is intended to require
or shall be construed as requiring Libbey to do or fail to do any act in
violation of applicable law. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

 

Page 11 of 14

--------------------------------------------------------------------------------

 

 

Section 18.     Enforcement.

 

(a)     Libbey expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as an officer and/or director of Libbey, and Libbey
acknowledges that Indemnitee is relying upon this Agreement in serving as an
officer and/or director of Libbey.

 

(b)     This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof; provided, however, that this
Agreement is a supplement to and in furtherance of the Certificate of
Incorporation of Libbey, the By-laws of Libbey and applicable law, and shall not
be deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.

 

Section 19.     Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by the
parties thereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions of this Agreement
nor shall any waiver constitute a continuing waiver.

 

Section 20.     Notice by Indemnitee. Indemnitee agrees promptly to notify
Libbey in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder. The failure of Indemnitee to so notify Libbey shall not
relieve Libbey of any obligation which it may have to the Indemnitee under this
Agreement or otherwise.

 

Section 21.     Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:

 

If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide to Libbey.

 

If to Libbey to:                                   Libbey Inc.

Attn: General Counsel

300 Madison Avenue

Toledo, Ohio 43604

 

or to any other address as may have been furnished to Indemnitee by Libbey.

 

Page 12 of 14

--------------------------------------------------------------------------------

 

 

Section 22.     Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, Libbey, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by Libbey and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of Libbey (and its directors, officers, employees
and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).

 

Section 23.     Applicable Law and Consent to Jurisdiction. This Agreement and
the legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 14(a) of this Agreement, Libbey and Indemnitee
hereby irrevocably and unconditionally (i) agree that any action or proceeding
arising out of or in connection with this Agreement shall be brought only in the
Chancery Court of the State of Delaware (the "Delaware Court"), and not in any
other state or federal court in the United States of America or any court in any
other country, (ii) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) appoint, to the extent such party is not
otherwise subject to service of process in the State of Delaware, irrevocably
Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware 19808
as its agent in the State of Delaware as such party's agent for acceptance of
legal process in connection with any such action or proceeding against such
party with the same legal force and validity as if served upon such party
personally within the State of Delaware, (iv) waive any objection to the laying
of venue of any such action or proceeding in the Delaware Court, and (v) waive,
and agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.

 

Section 24.     Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

 

Section 25.     Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate. The headings of the
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect its construction.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

LIBBEY INC.

 

INDEMNITEE

           

By:

                           

Its:

   

Address:

 

 

 

Page 13 of 14

--------------------------------------------------------------------------------

 

 

 

Appendix I to Form of Indemnity Agreement

 

 

Directors

 

William A. Foley

John C. Orr

Ginger M. Jones

Eileen A. Mallesch

Deborah G. Miller

Carol B. Moerdyk

Steve H. Nave

 

Executive Officers

 

Michael P. Bauer, Chief Executive Officer

Juan Amezquita, Senior Vice President, Chief Financial Officer

James C. Burmeister, Senior Vice President, Chief Operating Officer

Jennifer M. Jaffee, Senior Vice President, General Counsel & Secretary

Sarah J. Zibbel, Senior Vice President, Chief Human Resources Officer

 

 

 